DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 4/2/2020.
Claims 1-18 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application (No. 62/856,491, filed on 6/3/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020, 10/6/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 9, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (US20120185947A1-IDS provided by applicant, hereinafter, “Phillips”), in view of Ang et al (US20120278504A1-IDs provided by applicant, hereinafter, “Ang”).
Regarding claim 1, Phillips teaches:
A method for privacy-protecting data logging (Phillips, [0003] web browser application programs comprise privacy functionality commonly referred to as private browsing. And [0004] a method of triggering a private browsing function of a web browser application program), comprising: in an information processing apparatus (Phillips, Fig. 1A Computer) comprising at least a [token] server, a privacy service (Phillips, Fig. 1B, a third computer 104, [0033] The third computer 104 is loaded with a messaging application program 109 in the form of an email client application program arranged to enable a user to send and receive messages), and a data store (Phillips, Fig.4 Web browser data cache 402): 
providing, [by the token server], a token to a privacy application executed on an electronic device and to a privacy service (Phillips, [0035] in a first example URL 301 the private browsing indicator comprises a private browsing (PB) tag 302 (i.e. token). The PB tag 302 is arranged to indicate to any web browser application program that, if present, private browsing functionality should be activated); 
receiving, by the privacy service, browsing traffic from a browser or application executed by the electronic device (Phillips, [Abstract] Upon receipt of the URI (i.e. browsing traffic) by a web browser, the URI is inspected for the presence of a private browsing indicator. And [0033] The second computer 103 (i.e. browser or application executed by the electronic device) is loaded with a web browser application program 108 arranged to enable a user to access or download web pages such as those provided via the web server application program 107. The third computer 104 (i.e. privacy service) is loaded with a messaging application program 109 in the form of an email client application program arranged to enable a user to send and receive messages in the form of email to other users via the Internet 105); 
associating, by the privacy service, the browsing traffic with the token (Phillips, [0004] Upon identification of a private browsing indicator associated with the URI, operation of the private browsing function of the web browser application program is triggered. And referring to Fig. 6, and [0040] At step 603, the PB header tag 306 is associated with the URL by pre-pending to the URL in front of the protocol identifier, and processing moves to step 604. And [0049] PB indicators such as the PB tags described herein may be associated with a given URL in any suitable manner); 
While Philips teaches the main concept of the invention by triggering private browsing function by using tag associated with URL as private browsing indicator in web browsing application but does not explicitly teach the following limitation(s), however in the same field of endeavor Ang teaches:
a token server (Ang, Fig. 1, Intercepting proxy server 112 (token server), Local Data 114 or Cloud Data 126 (i.e. data store). And [Abstract] The intercepting proxy server provides interception of real data elements in communications from the enterprise to the cloud and replacing them with obfuscating tokens which are randomly generated),
and storing, by the data store, the associated browsing traffic with the token (Ang, [Abstract] Each intercepted real data element is stored in a local persistent storage layer, and indexed by the corresponding obfuscating token. And [0100] Each of the selected real data elements may be stored, along with the corresponding replacement token, in the Local Persistent Storage layer 114).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Ang in the application of private browsing function of web browser application of Phillips by tokenizations of browsing data. This would have been obvious because the person having ordinary skill in the art would have been motivated to intercept real data elements in communications from the enterprise to the cloud and replace the data elements with obfuscating tokens which are 

Regarding claim 9, Phillips-Ang combination teaches:
A system for privacy-protecting data logging (Phillips, Fig. 1B and [Claim 12] An apparatus for triggering a private browsing function of a web browser application program), comprising: a user electronic device comprising at least one computer processor (Phillips, Fig. 1A Processor) executing a privacy application and a browsing application (Phillips, [0033] the first computer 102 is loaded with a web server application program 107 arranged to provide access to a set of web pages for the second computer 103 and the third computer 104 via the Internet 105. And [0034] The second computer 103 is loaded with a web browser application program 108 arranged to enable a user to access or download web pages such as those provided via the web server application program 107); a data store (Phillips, Fig.4 Web browser data cache 402); a token server (Ang, Fig. 1 Local Data 114); and a privacy service executed by a network-based electronic device (Phillips, Fig. 1B, a third computer 104, [0033] The third computer 104 is loaded with a messaging application program 109 in the form of an email client application program arranged to enable a user to send and receive messages); wherein: with the rest of limitations substantially similar to claim 1 therefore is rejected with same rational set forth above as rejection of claim 1.

Regarding claim 6, similarly claim 14, Phillips-Ang teaches:
The method of claim 1, the system of claim 9,
(Phillips, [0034] the PB URL module 201 is arranged to modify URLs that are inserted by the user into outgoing messages. And [0038] The private browsing module 401 is further arranged to be selectively operable in accordance with any PB scope tag 307 defined for a given PB URL. In other words, the private browsing module 401 is arranged to be triggered only when the specified URL or sub-domain thereof is browsed within the relevant browsing session).  

Regarding claim 7, similarly claim 15, Phillips-Ang teaches:
The method of claim 1, the system of claim 9,
Ang further teaches: further comprising: receiving, at the data store and from the privacy application, a request for associated browsing traffic associated with the token; and returning, by the data store, the associated browsing traffic to the privacy application (Ang, [Abstract] Each intercepted real data element is stored in a local persistent storage layer, and indexed by the corresponding obfuscating token, allowing the real data element to be retrieved when the token is returned from the cloud, for delivery to the user. And [0100] Any tokens in the response from the Cloud 104 are then identified by the Intercepting Proxy Server computer 112, and the corresponding real data elements are retrieved, and substituted for the tokens in the response).  

Regarding claim 17, Phillips-Ang teaches:
The system of claim 9, 
(Ang, [0115] With resident tokens, the real data element is thus only stored locally inside of the firewall 116 of the enterprise 102 (or the hosted environment), i.e. in the Local Persistent Storage layer 114 of the Ultimate Obfuscation Solution 110).  

Regarding claim 18, Phillips-Ang teaches:
	The system of claim 9, 
	Phillips further teaches: wherein the browsing application comprises a browser or an application (Phillips, [0033] The second computer 103 is loaded with a web browser application program 108 arranged to enable a user to access or download web pages).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips-Ang combination as applied above to claim 1 and claim 9 respectively, further in view of Paquin et al (US 9,043,891B2, hereinafter, “Paquin”).
Regarding claim 2, similarly claim 10, Phillips-Ang teaches:
The method of claim 1, the system of claim 9,
The combination of Phillips-Ang does not explicitly teach however in the same field of endeavor Paquin teaches:
wherein the token server selects the token from a pool of reusable tokens (Paquin, discloses preserving privacy with digital identities, and Col. 9 lines 14-23, The user can be allowed to access the information without connectivity to the provider and without disclosing excess information about the user. Since the low disclosure tokens (i.e. a pool of reusable tokens) are provided to the relying party, the users privacy and systems scalability can be improved.  Since the selected low disclosure tokens are deleted for preventing correlation of the users activities with relying parties, the token can be reused while enhancing the privacy of the user's information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Paquin in the application of private browsing function of web browser application of Phillips-Ang by reusing low disclosure tokens as tokens for preserving privacy. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the low discloser tokens which can be reused while enhancing the privacy of user’s information (Paquin, [Abstract]).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips-Ang combination as applied above to claim 1 and claim 9 respectively, further in view of Taylor et al (US 9,060,031B1-IDS provided by applicant, hereinafter, “Taylor”).
Regarding claim 3, similarly claim 11, Phillips-Ang teaches:
The method of claim 1, the system of claim 9, 
The combination of Phillips-Ang does not explicitly teach however in the same field of endeavor Taylor teaches:
further comprising: receiving, by the token server, a device identifier and IP address for the electronic device (Taylor, discloses modifying data of network content including user identifiers, see [Abstract]. And Col. 1 lines 26-30, data such as the Internet Protocol (IP) address of the client device may be made available to the server when a connection is established, and data about various components of the client device may be embedded into the request itself. And Col. 2 lines 19-21, Identifying or tracking information can include, but is not limited to, user identifiers, device identifiers, demographic information, and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Taylor in the application of private browsing function of web browser application of Phillips-Ang by identify user device based on device identifier and IP address of the device. This would have been obvious because the person having ordinary skill in the art would have been motivated to modify user’s information to protect user’s privacy (Taylor, [Abstract]).

Claims 4, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips-Ang combination as applied above to claim 1 and claim 9 respectively, further in view of Linden et al (US 6,360,254B1, hereinafter, “Linden”).
Regarding claim 4, similarly claim 12, Phillips-Ang teaches:
The method of claim 1, the system of claim 9, 
The combination of Phillips-Ang does not explicitly teach however in the same field of endeavor Linden teaches:
wherein the token is associated with a token reassignment period (Linden, discloses secure URL-based access to private resources, and Col. 2 lines 27-32, The private Web page may include information from one or more private database records, and/or may include a confirmation that a particular transaction associated with the private URL was performed.  The server application may be configured to invalidate the tokens (and thus the private URLs) after a single use, or after a predetermined period of time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Linden in the application of private browsing function of web browser application of Phillips-Ang by have the issued tokes (and thus private URLs) automatically expired following predetermined time period. This would have been obvious because the person having ordinary skill in the art would have been motivated to further enhance security by limiting improper use of tokens (Linden, [Abstract], and Col. 5 lines 22-39).

Regarding claim 8, similarly claim 16, Phillips-Ang-Linden teaches:
The method of claim 4, the system of claim 12,
Linden further teaches: further comprising: providing, by the token server, a second token to the privacy application after the token reassignment period (Linden, Col. 6 lines 57-63, The time stamp preferably includes information which may be used to determine whether the token has expired, such as a creation date, an expiration date, or a duration of time since the last user access to a corresponding private data record.  Where time stamps are used, a software routine may be provided to automatically delete table entries that contain expired tokens. Col. 7 lines 44-47, The server application 40 may additionally or alternatively perform other types of actions associated with the URL. For example, the server application 40 may automatically issue a new private URL (with a new token (i.e. second token)) which supersedes the existing private URL).  The rationale to combine the references is similar to the motivation set forth for claims 4 and 12 above. 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips-Ang combination as applied above to claim 1 and claim 9 respectively, further in view of Goldberg (US 10,615,965B1, hereinafter, “Goldberg”).
Regarding claim 5, similarly claim 13, Phillips-Ang teaches:
The method of claim 1, the system of claim 9, 
The combination of Phillips-Ang does not explicitly teach however in the same field of endeavor Goldberg teaches:
wherein the associated browsing traffic is encrypted in the data store (Goldberg, discloses converting documents maintained by messaging service into a set of tokens or words, see [Abstract]. In particular, FIG. 2 shows an illustrative example of a data store that retains encrypted user documents (i.e. browser traffic)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Goldberg in the application of private browsing function of web browser application of Phillips-Ang by retaining encrypted user document in store. This would have been obvious because the person having ordinary skill in the art would have been motivated to parse and process network traffic into set of tokens for network content search while protecting privacy of non-matching network traffic (Goldberg, [Abstract]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Shah et al (US20080244076A1). Discloses method for tagging network traffic.
Hagan et al (US20010054155A1). Discloses method to ensure privacy of the users' personal information, each user is assigned a unique Universal Anonymous Identifier (UAI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436